393 U.S. 217 (1968)
STAMLER ET AL.
v.
WILLIS ET AL.
No. 478.
Supreme Court of United States.
Decided November 25, 1968.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Albert E. Jenner, Jr., Thomas P. Sullivan, and Arthur Kinoy for appellants in No. 478. Mr. Jenner for appellant in No. 479.
Solicitor General Griswold, Assistant Attorney General Yeagley, Kevin T. Maroney, and Lee B. Anderson for appellees in both cases.
Briefs of amici curiae were filed by Jack G. Day and Melvin L. Wulf for the American Civil Liberties Union, and by Vern Countryman, Robert F. Drinan, Clark Byse, David F. Cavers, George T. Frampton, and Ira M. Heyman for certain law school deans and professors.
PER CURIAM.
The motion to dismiss is granted and the appeals are dismissed.
MR. JUSTICE BLACK, MR. JUSTICE DOUGLAS, and MR. JUSTICE HARLAN are of the opinion that further consideration of the question of jurisdiction should be postponed to the hearing of the cases on the merits and that the cases should be set for oral argument.
MR. JUSTICE MARSHALL took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 479, Cohen v. Willis et al., also on appeal from the same court.